Case 1:16-cr-10236-MLW Document 175-3 Filed 04/27/20 Page 1 of 12




                    Exhibit C
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-3
                                36-1 Filed
                                     Filed04/24/20
                                           04/27/20 Page
                                                    Page12of
                                                          of11
                                                             12
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-3
                                36-1 Filed
                                     Filed04/24/20
                                           04/27/20 Page
                                                    Page23of
                                                          of11
                                                             12
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-3
                                36-1 Filed
                                     Filed04/24/20
                                           04/27/20 Page
                                                    Page34of
                                                          of11
                                                             12
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-3
                                36-1 Filed
                                     Filed04/24/20
                                           04/27/20 Page
                                                    Page45of
                                                          of11
                                                             12
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-3
                                36-1 Filed
                                     Filed04/24/20
                                           04/27/20 Page
                                                    Page56of
                                                          of11
                                                             12
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-3
                                36-1 Filed
                                     Filed04/24/20
                                           04/27/20 Page
                                                    Page67of
                                                          of11
                                                             12
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-3
                                36-1 Filed
                                     Filed04/24/20
                                           04/27/20 Page
                                                    Page78of
                                                          of11
                                                             12
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-3
                                36-1 Filed
                                     Filed04/24/20
                                           04/27/20 Page
                                                    Page89of
                                                          of11
                                                             12
Case
 Case1:16-cr-10236-MLW
      1:20-cv-10738-GAO Document
                         Document175-3
                                  36-1 Filed 04/27/20
                                             04/24/20 Page 10
                                                           9 ofof11
                                                                  12
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-3
                                36-1 Filed
                                     Filed04/24/20
                                           04/27/20 Page
                                                    Page10
                                                         11of
                                                           of11
                                                              12
Case
Case1:16-cr-10236-MLW
     1:20-cv-10738-GAO Document
                       Document175-3
                                36-1 Filed
                                     Filed04/24/20
                                           04/27/20 Page
                                                    Page11
                                                         12of
                                                           of11
                                                              12
